IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-78,154-03


                           EX PARTE EDDIE RAY SOSA, Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. A0775-3 IN THE 216TH DISTRICT COURT
                                 FROM KERR COUNTY


       Per curiam.

                                             ORDER

       Applicant pleaded guilty to three counts of aggravated assault and was sentenced to

imprisonment. Applicant, through habeas counsel, filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       Applicant contends that his pleas were involuntary because trial counsel provided ineffective

assistance. Applicant says he rejected a 20-year plea offer because counsel advised him “not to take

the deal because he could get less time if Applicant went to trial.” Applicant says he went to trial

but “wanted to end the trial so that the alleged victim did not have to be cross-examined any further.”

Applicant says, “[t]he Judge informed Applicant that the only way the trial would end was if he pled
                                                                                                        2

guilty so Applicant agreed. Applicant’s attorney, even though given the option to by the Court, did

not stop Applicant and advise him during his initial outburst. Trial counsel allowed Applicant to

plead guilty when Applicant did not remember the events that occurred during the alleged offenses.”

Applicant also says that “[he] was showing obvious signs of mental illness.” Applicant says he

“thought the jury was going to assess his sentence but when the punishment phase began, it was just

the Judge.” Applicant alleges that, “had he been properly advised, he would have continued with

his jury trial and had the jury assess his punishment.”

        Applicant has alleged facts that, if true, might entitle him to relief. Hill v. Lockhart, 474 U.S.

52 (1985); Strickland v. Washington, 466 U.S. 668 (1984). Accordingly, the record should be

developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art.

11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claims. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

        The trial court shall make findings of fact and conclusions of law resolving the disputed

factual issues. The trial court shall also make findings regarding Applicant’s delay in seeking habeas

relief. See Carrio v. State, 992 S.W.2d 486 (Tex. Crim. App. 1999); Ex parte Perez, 398 S.W.3d

206 (Tex. Crim. App. 2013); Ex parte Young, 479 S.W.2d 45 (Tex. Crim. App. 1972). The trial

court may make any other findings and conclusions that it deems appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested
                                                   3

by the trial court and obtained from this Court.



Filed: September 7, 2022
Do not publish